DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/21/2021
Claims 1-2, 4-6, 10, 19, and 30 are amended.
Claims 17, 20, and 31-122 are cancelled. 
Claims 1-16, 18-19, and 21-30 are pending. Claims 21-29 have been withdrawn.
The Examiner withdraws the objection to claim 17 for minor informalities due to Applicant’s amendment filed 1/21/2021.
The Applicant has overcome the rejection of claims 4 and 6 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 1/21/2021.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 30 filed 1/21/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 5-6, 11 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wensley et al. (US 2015/0216237).
Regarding claims 1 and 30, Wensley discloses a system and non-transitory computer readable medium for smoking or nicotine urge relief (abstract; Paragraph 378) comprising:
one or more processing units (4104; Fig. 41; Paragraph 418; equivalent to at least one data processor); and
a memory (4106) storing program code (Paragraph 419-420), the processing units can be capable of executing one or more methods or routines stored in the memory (Paragraph 418), the methods and operations include:
receiving and/or recording data (Paragraph 378) by tracking the actual use of the electronic nicotine delivery device (4006; see Fig. 40; equivalent to a first vaporizer device) over time in terms of patterns of dosing (Paragraph 396) and by administering a nicotine challenge dose which varies important characteristics, such as flavorings (Paragraph 406; equivalent to first usage data including a flavor of a vaporizable material) in a cartridge (paragraph 141; see Fig. 95A-C),
analyzing the data and regulating (equivalent to determining, based on the first usage data) a delivery schedule (equivalent to a first recommendation) of the condensed formulation comprising the pharmaceutically active agent based on the analysis of the data by the one or 
issuing explicit compliance reminders to use the device to achieve the optimal nicotine absorption (paragraph 398), such as display (4108) configured to provide a graphical user interface to a user operating the computer device for receiving user input, displaying output, and/or executing applications (paragraph 418). 
Regarding claim 2, Wensley discloses that tracking can include frequency of use of a device (paragraph 386). 
Regarding claim 5, Wensley discloses that the particular delivery schedule involves varying the amount of nicotine per dose over time to achieve a reduction in an urge or desire to smoke tobacco (Paragraph 376). 
Regarding claim 6, Wensley discloses that particular delivery schedule involves varying the timing of doses within the day to achieve a reduction in an urge or desire to smoke a tobacco based smoking article (Paragraph 376). 
Regarding claim 11, Wensley discloses that the frequency of use of a device can be tracked (Paragraph 386; interpreted as a first type of data having a first sampling rate) and track the experiences of the user (Paragraph 389; interpreted as a second type of data having a second sampling rate). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. (US 2015/0216237) as applied to claim 1 above, and further in view of Cameron (US 2017/0018000).
Regarding claim 3, Wensley discloses the system as discussed above with respect to claim 1, wherein the algorithms change over time based on input from the device or feedback form a user over time (Paragraph 386).
However, Wensley is silent as to the first usage data further includes a user input indicating a smoothness of a vapor drawn by the one or more puffs. 
Cameron teaches an electronic vapor device (abstract) the electronic vapor device (1700; Fig. 17) comprising: a processor (1710); and a memory device (1716), wherein the processor executes an algorithm based on program instructions stored in the memory (Paragraph 192) comprising: collecting usage data from a user (step 1804; Paragraph 196; equivalent to receiving a first usage data associated with a first user interacting with a first vaporizer device); and processing data (step 1812) to create recommendation data for the electronic vaporizing device (Paragraph 199; equivalent to determining based on the first usage data a first recommendation for the first user interacting with the first vaporizer device). Cameron further teaches that the user can further use an input/output device to select a desired 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a cooling element and/or magnetic element as in Cameron to the electronic cigarette of Wensley and applying the known method of using an input/output device to select a desired smoothness as in Cameron to the known method of Wensley in order to achieve the predictable and beneficial result of providing a smoother vaping experience (Cameron; Paragraph 131).  
Regarding claim 4, modified Wensley discloses a user interface (4108) that can comprise any combination of buttons, knobs, keyboards, touchscreens, displays, light-emitting elements, speakers or the like (Cameron; Paragraph 75), and can comprise a microphone configured to receive audio signals (Cameron; Paragraph 78). It is noted that buttons, keyboards, and touchscreens would allow a user to tap the vaporizer device, and the microphone would allow the user to input a sound.
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. (US 2015/0216237) as applied to claim 1 above, and further in view of Pradeep (US 2012/0291791).
Regarding claims 7-8, modified Wensley discloses matching users to algorithms (Paragraph 399).
However, Wensley does not explicitly teach determining that the first user is similar to a second user; and determining, based on the first usage data, a second recommendation for a second user interacting with a third vaporizer device.
Pradeep discloses a nicotine delivery reduction system allowing implementation of different reduction programs based on personal preferences and characteristics (abstract) wherein reports may be generated and shared in networks for users to encourage reduced nicotine usage through peer evaluation and that successful nicotine reduction plans for individuals with particular characteristics can be applied to other individual with similar characteristics (paragraph 21). 
It would have been obvious to said skilled artisan to have applied the known step of applying successful nicotine reduction plans to other individuals with similar characteristics as in Pradeep to the 
Regarding the claim limitation “determining, based at least on the first usage data, a second recommendation for a second user interacting with a third vaporizer device” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). However, because the system of modified Wensley is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claim 10, modified Wensley discloses the delivery schedule includes varying the number of doses per day, timing of doses within the day, or amount of nicotine per dose over time (Paragraph 376) and providing this successful nicotine reduction plan to other individuals (Pradeep; Paragraph 21). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. (US 2015/0216237) in view of Pradeep (US 2012/0291791) as applied to claim 8 above, and further in view of Pham et al. (“A Clustering Approach for Collaborative Filtering Recommendation Using Social Network Analysis”). 
Regarding claim 9, modified Wensley discloses the system as discussed above with respect to claim 8. 
However, modified Wensley is silent as to wherein the first user and the second user are determined to be similar by at least applying a clustering algorithm configured to determine, based on the one or more attributes associated with each of the first user and the second user, one or more groups of similar users
Pham discloses a clustering approach for collaborative filtering recommendation systems using social network analysis (title), wherein it is well known that collaborative filtering (CF) recommender systems suffer from data sparsity where users rate a small set of items making computation of similarity between users imprecise (abstract) wherein the developed clustering technique based CF performs better 
It would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to have applied a clustering algorithm to create sub-matrices and then applying a CF algorithm as in Pham to recommendation system of modified Wensley in order to achieve the predictable result of applying a CF algorithm to the sub-matrices (Pham, Page 589, lines 1-5) with the benefit of using a better system (abstract) that reduces the sparsity and improves the scalability of the system (Pham; Page 588-589).	
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. (US 2015/0216237) as applied to claim 11 above, and further in view of Ofir et al. (US 2017/0262064). 
Regarding claim 12¸ Wensley discloses the system as discussed above with respect to claim 11, including tracking  the frequency of use of a device (Paragraph 386; interpreted as a first type of data having a first sampling rate) the experiences of the user (Paragraph 389; interpreted as a second type of data having a second sampling rate). 
However, Wensley is silent as to performing sample summarization to generate, based on a first plurality of data samples comprising the first type of data and/or a second plurality of data samples comprising the second type of data, one or more data samples having a third sampling rate that is lower than the first sampling rate and the second sampling rate, and storing the one or more data samples having the third sampling rate in a log.
	Ofir teaches a method and system for analyzing, monitoring, and influencing a user’s behavioral gesture (abstract) wherein it is known in the art that people may wish to improve their health and well-being by reducing or eliminating smoking (Paragraph 8), smoking involving unique hand-to-mouth gestures that vary between smokers depending on type, size, and/or brand of cigarette, a person’s smoking history, gender, day and time of day of smoking, and plethora of other factors (Paragraph 9), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of using geographical locations to determine the probability of the user performing a predefined gesture is below a predetermined threshold to decrease the frequency of sensor data, and storing the sensor data in a memory as in Ofir to the known system of Wensley in order to obtain the predictable result of selectively activating different groups of sensors (Ofir; Paragraph 170-171) with the benefit of reducing power consumption, allowing for faster analysis of the sensor data, and reduce the amount of memory required to store the sensor data (Ofir; Paragraph 170).
Regarding claim 13¸ modified Wensley discloses the frequency of sensor data collected is adjusted based on times of the day and/or geographical locations where probability of the user performing a predefined gesture is either below or above a predetermined threshold value (Ofir; Paragraph 169; 
Regarding claim 14, modified Wensley discloses that the system helps smokers control their smoking behaviors, reduce the number of smoked cigarette, and set goals that are geared towards helping smokers reducing or quit smoking (Ofir; Paragraph 10). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. (US 2015/0216237) as applied to claim 11 above, and further in view of Goodnow et al. (US 2010/0191385). 
Regarding claims 15-16, Wensley discloses the system as discussed above with respect to claim 11.
However, Wensley is silent as to the at least one data processor further caused to perform bulk summarization to generated, based on a first plurality of data samples comprising the first type of data a metric, the metric being generated based on the first plurality of data samples collected by a single thread, the generating of the metric further excluding a second plurality of data samples collected by another thread, the metric comprising a temperature rise time, an observed temperature, a deviation from a temperature set-point, a pressure differential, a maximum differential pressure, a minimum differential pressure, and/or an average differential pressure.
Goodnow discloses a power management system (abstract), the power management system (100) comprising a processor (150) which analyzes monitored data including current temperature (interpreted as a first plurality of data samples), forecasted data, and historical data according to a predetermined scheme in order to predict how long a set of conditions will occur (interpreted as a metric) which triggers a voluntary reduction in the overall power consumption by the electronic devices on the SOC, the reduction in overall power involving a change from a multi-thread operation (high power) mode to a single thread operation (low power) mode (Paragraph 34; interpreted as excluding a second plurality of data samples collected by another thread). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of Goodnow including monitoring current temperature data, predicting how long a set of conditions will occur, and switching from a multi-thread .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. (US 2015/0216237) as applied to claim 1 above, and further in view of Choukroun et al. (US 2016/0278435).
Regarding claims 18, Wensley discloses the system as discussed above with respect to claim 1, wherein the system helps a user transition from combustible tobacco cigarettes or cigars (Paragraph 376-377).
However, Wensley does not explicitly teach wherein the first recommendation is further generated based on a usage pattern for combustible cigarettes, and wherein the usage pattern includes a brand of combustible cigarettes, a type of combustible cigarettes, and/or a quantity of combustible cigarettes consumed by the first user. 
Choukroun teaches an electronic cigarette (abstract), the electronic cigarette (100) is capable of sensing the number and duration of puffs taken by a user and transmits this data (Paragraph 43) to a computing device (110), the computing device including a nicotine withdrawal application (150) that may optimize a nicotine withdrawal schedule based on the user’s unique personal attributes and nicotine usage history (Paragraph 44), the cigarette recording the duration and number of actuations in order to determine the amount of nicotine inhaled by a user (Paragraph 48). Choukroun teaches that a new user (105; Fig. 3) seeking to quick smoking signs up for the nicotine withdrawal application and enters their profile (380) including smoking history including number of cigarettes per day, the time of day of usage (interpreted as timing of one or more puffs), the brand of cigarettes, whether the user smokes e-cigarettes, how long each cartridge is used, and the amount of nicotine per cartridge (interpreted as  strength of vaporizable material (Paragraph 51; interpreted as a first usage data); once the initial data has been entered, the application determines an optimal nicotine withdrawal schedule based on the user’s individual profile in the form of an output (360; interpreted as a first recommendation), the output indicating the amount of cigarettes or puffs recommended for a user for a particular period of time with options to select different paces (Paragraph 53), or the withdrawal schedule will utilize the same amount 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic vapor device of Wensley with the teachings of Choukroun in order to obtain the predictable result that a user inputs their user history including number of cigarettes per day and a brand of cigarettes, the application generating an optimal nicotine withdrawal schedule based on the user’s individual profile, and then using the collected puff data to modify the nicotine withdrawal schedule because the modification is beneficial because it reduces the rate of relapse of smokers attempting to quit smoking or vaping and improve the likelihood of quitting smoking or vaping through feedback to a user (Choukroun; Paragraph 7-8).
Regarding claim 19, modified Wensley discloses the delivery schedule includes varying the number of doses per day, timing of doses within the day, or amount of nicotine per dose over time (Paragraph 376).












Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747